Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 1 of 19 PageID #: 1424




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

MANHATTAN
TELECOMMUNICATIONS CORP.
D/B/A
METROPOLITAN
TELECOMMUNICATIONS,
A/KlA METTEL

                       Plaintiff,        Civil Action No. 20-0857-CFC

                 v.

GRANITE
TELECOMMUNICATIONS,
LLC

                       Defendant.


Steven L. Caponi, Matthew B. Goeller, K&L GATES LLP, Wilmington,
Delaware; Dana B. Parker, Charles F. Rysavy, K&L GATES LLP, Newark, New
Jersey

           Counsel for Plaintiff

Rudolph J. Scaggs, Jr., Zi-Xiang Shen, A. Gage Whirley, MORRIS, NICHOLS,
ARSHT & TUNNELL LLP, Wilmington, Delaware; T. Christopher Donnelly,
Joshua N. Ruby, DONNELLY, CONROY & GELHAAR, LLP, Boston,
Massachusetts

           Counsel for Defendant

                        MEMORANDUM OPINION



November 13, 2020
Wilmington, Delaware
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 2 of 19 PageID #: 1425




                                              UNITED STATES DISTRICT JUDGE

      Plaintiff Manhattan Telecommunications Corp. (MetTel) has moved

pursuant to 28 U.S.C. § 1447(c) to remand this case to the Delaware Court of

Chancery, from which it was removed by Defendant Granite Telecommunications,

LLC on June 26, 2020. D.I. 2. MetTel alleges in the Complaint it filed in the

Court of Chancery claims for defamation (Count One), tortious interference with

prospective economic advantage and contractual relations (Counts Two and

Three), trade libel (Count Four), and violation of the Delaware Deceptive Trade

Practices Act (DTPA) (Count Five). 0.1. 3, Ex. 2A ,r,r 38-71. MetTel asks as an

alternative to remand expedited jurisdictional discovery. 0.1. 13 at 1.

      Granite cited this Court' s original diversity jurisdiction under § l 332(a) as

the basis for removal of the Chancery Court action. MetTel argues that remand is

mandated because it "expressly limited the value of the claimed damages and

injunctive relief in the Complaint so as not to exceed the $75 ,000 amount[-]in[-]

controversy requirement" of§ 1332(a) and Granite has failed to provide competent

evidence to prove to a legal certainty that the amount in controversy exceeds

$75,000. D.I. 13 at 1.

      Because Granite has established by a preponderance of the evidence that the

amount in controversy is above $75,000, I will deny MetTel 's request to remand
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 3 of 19 PageID #: 1426




the action to the Court of Chancery. I will also deny its request for jurisdictional

discovery.

                                          I.

      MetTel and Granite are competing commercial telecommunication service

providers. MetTel is a Delaware corporation headquartered in New York City.

Granite is a Delaware limited liability company with its principal place of business

in Quincy, Massachusetts.

      According to MetTel's Complaint, Granite has undertaken a campaign to

damage MetTel's business by giving MetTel's clients and potential clients false

information about MetTel. {The substance of the alleged false statements is

currently sealed from public view.) MetTel alleges in the Complaint that its

"reputation and goodwill in the [telecommunications] industry ha[ ve] already been

harmed" by Granite's campaign. D.I. 3, Ex. 2A 136. It also alleges that "[it] has

hard evidence of only three customers" to whom Granite made "false, misleading,

and defamatory statements about MetTel." D.I. 3, Ex. 2A 130. According to

MetTel, "none of these three customers has (yet) cancelled its contract with

MetTel," D.I. 13 at 2, but it alleges in the Complaint that it "has a reasonable basis

to believe that Granite's efforts have extended, or will extend, beyond these

customers," D.I. 3 if 30. MetTel alleges specifically that "[o]ne of [its] clients had

not returned MetTel's calls and has rejected efforts to set up a meeting with


                                           2
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 4 of 19 PageID #: 1427




MetTel since being contacted by Granite" and that MetTel "most likely lost th[is]

client's future business due to Granite's campaign of misinformation." D.I. 3, Ex.

2A ,r 28. MetTel further alleges that "[u]pon information and belief, one or more

clients were prepared to enter into a business relationship with MetTel, but [those

potential clients] were persuaded not to do by Granite's dissemination of false

information." D.I. 3, Ex. 2A ,r 45.

      MetTel seeks by its Complaint both damages and a permanent injunction

enjoining Granite from making false statements about MetTel. D.I. 3, Ex. 2A at

Request for Relief,r,r A, G. In support of its request for an injunction, MetTel

alleges that "there is a real risk that MetTel will be asked to bid on fewer and fewer

contracts going forward as Granite's lies circulate throughout the marketplace."

D.I. 3, Ex. 2A ,r 32, and that "[w]ithout [the Chancery] Court's prompt

intervention, there is a high probability that Granite's malicious campaign will

succeed, and MetTel's business and its reputation will be irreparably damaged."

D.I. 3, Ex. 2A ,r 5; see also D.I. 3, Ex. 2A ,r 35 (alleging that "irreparable harm to

MetTel's reputation and business will continue if Granite is not brought to task and

ordered to terminate its campaign against MetTel immediately."). MetTel claims

to have "spent more than twenty years building a reputation for reliability among

its clients and in the marketplace." D.I. 3, Ex. 2A ,r 12. And it alleges that

"[b]ecause it is so difficult to quantify the harm suffered by companies who are the


                                           3
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 5 of 19 PageID #: 1428




target of an insidious rumor campaign, the need for injunctive relief is heightened

and is often the only viable form of justice." D.I. 3, Ex. 2A ,r 34.

      With respect to monetary relief, MetTel alleges that it seeks "damages to

compensate [it] not to exceed $75,000." D.I. 3, Ex. 2A at Relief for Relief,r G. In

paragraph 37 of the Complaint, MetTel alleges that, "[b]ased on information

currently available to MetTel, the combined value of the monetary and reputational

harm it has suffered in connection with the Counts One through Five ... does not

exceed $75,000." D.I. 3, Ex. 2A ,r 37. MetTel openly admits that it added

paragraph 37 to its Complaint and capped its demand for compensatory damages at

$75,000 in order "to assure that the amount in controversy in this dispute falls

below the monetary threshold for federal diversity jurisdiction." D.I. 13 at 5.

      MeTel had good reason to believe that Granite would try to remove the

Chancery Court action to this Court. MetTel had filed a previous complaint in the

Court of Chancery that largely mirrors and alleges the same claims in the instant

Complaint. The earlier complaint, however, did not specify or cap the amount of

alleged damages. D.I. 3, Ex. Bl, Manhattan Telecomms. Corp. v. Granite

Telecomms., LLC, No. 20-0775 (D. Del. 2019). After Granite removed the earlier

case to this Court in June 2020, D.I. 2, Id. (No. 20-0775), MetTel voluntarily




                                           4
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 6 of 19 PageID #: 1429




dismissed the case, D.I. 8, Id. (No. 20-0775). That same day, it filed in the Court

of Chancery the Complaint now at issue. 1

                                          II.

      " [A] defendant seeking to remove a case to federal court must file in the

federal forum a notice of removal 'containing a short and plain statement of the

grounds for removal"' pursuant to 28 U.S.C. § 1446(a). Dart Cherokee Basin

Operating Co., LLC v. Owens, 514 U.S. 81, 83 (2014) (quoting 28 U.S.C. §

1446(a)). Granite states in its removal notice that this Court has original diversity

jurisdiction over this case under§ 1332(a) and removal jurisdiction under§ 1441

and § 1446 because the parties to the action are diverse and the amount in

controversy exceeds $75,000. D.I. 21~ 6, 8-9,      MetTel concedes that diversity of

citizenship exists here. D.I. 13 at 1.2 But it argues that the Court lacks jurisdiction


1
  MetTel could not have avoided federal jurisdiction in the earlier case by
amending the earlier complaint or otherwise trying to limit after removal the
amount of damages it sought. See St. Paul Mercury lndem. Co. v. Red Cab Co.,
303 U.S. 283,291 (1938) (holding that attempts by a "plaintiff after removal, by
stipulation, by affidavit, or by amendment of his pleadings, [to] reduce[ ]the claim
below the requisite amount ... does not deprive the district court of jurisdiction.").

2
  The parties are in fact "completely diverse," as required by§ 1332(a). See
Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412,419 (3d Cir. 2010)
("Complete diversity requires that, in cases with multiple plaintiffs or multiple
defendants, no plaintiff be a citizen of the same state as any defendant."). As a
Delaware corporation with a primary place of business in New York City, MetTel
is treated as being a citizen of both Delaware and New York City for the purposes
of diversity jurisdiction. § 1332(c)(l). Granite is a limited liability corporation
and is therefore treated as a citizen of each state where its members are citizens.

                                           5
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 7 of 19 PageID #: 1430




because the Complaint expressly limited the value of its claimed damages and

injunctive relief to no more than $75,000 and Granite has failed to prove to a legal

certainty that the amount-in-controversy exceeds $75,000. I address these

arguments in tum.

                                          A.

      The amount in controversy is determined from the complaint. Horton v.

Liberty Mutual Ins. Co., 367 U.S. 348, 351 ( 1961 ). As the master of its complaint,

a plaintiff can limit its claims to avoid subject matter jurisdiction. St. Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283,288 (1938); see also Morgan v.

Gay, 471 F.3d 469,474 (3d Cir. 2006) ("[A]s master of the case, the plaintiff may

limit his claims (either substantive or financial) to keep the amount in controversy

below the threshold."). MetTel says that its Complaint expressly limited the

amount in controversy to $75,000. But the Complaint itself tells a different story.

      It is true that MetTel alleges in paragraph 3 7 of the Complaint that "the

combined value of the monetary and reputational harm it has suffered ... does not

exceed $75,000" and that it asks in the "Request for Relief' section of the

Complaint for a judgment "[a]warding damages to compensate MetTel not to

exceed $75,000." D.I. 3, Ex. 2A ,I 37, Request for Relief,I G. But MetTel did not


Zambelli, 592 F .3d at 418 ("[T]he citizenship of an LLC is determined by the
citizenship of each of its members."). The members of Granite are citizens of
Florida, Massachusetts, and New Hampshire. D.I. 2 at ,I 18; D.I. 2, Ex. 4.

                                           6
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 8 of 19 PageID #: 1431




limit the relief it seeks to compensatory damages. It requests in the Complaint that

the judgment also include a "finding that Granite violated [the DTPA]" and "other

and further relief as [the Chancery] Court deems just and proper." D.I. 3, Ex. 2A

at Request for Relief ,r,r F, I. The DTPA allows for an award of reasonable

attorney's fees in exceptional cases, 6 Del. C. § 2533(b), and for an award of

"treble the amount of actual damages proved," § 2533(c). MetTel did not put a

monetary value on, let alone limit, potential attorney fees or the treble damages

award available under§ 2533. Those fees and the treble damages award, however,

count towards the amount in controversy. Suber v. Chrysler Corp., 104 F.3d 578,

585 (3d Cir. 1997).

      MetTel argues in its reply brief filed in support of its motion that "it was not

[its] intent that its request for damages 'not to exceed $75,000' be thereafter

trebled, and there is nothing in the Complaint indicating a different meaning." D.I.

44 at 2-3. The language of the Complaint, however, does "indicat[e] a different

meaning," and it is the Complaint, not MetTel's representations in its briefing, that

controls. Cf Red Cab, 303 U.S. at 291 (1938) ("[T]he status of the case as

disclosed by the plaintiffs complaint is controlling in the case of a removal ....

And though . . . the plaintiff after removal, by stipulation, by affidavit, or by

amendment of his pleadings, reduces the claim below the requisite amount, this

does not deprive the district court of jurisdiction."). MetTel alleges in paragraph


                                           7
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 9 of 19 PageID #: 1432




3 7 that the value of "the monetary and reputational harm" it suffered does not

exceed $75,000; and it asks for a judgment that awards it "damages to compensate

[it] not to exceed $75,000. D.I. 3, Ex. 2A ,r 37, request for Relief,r G (emphasis

added). But, it also expressly asks for "other and further relief." D.I. 3, Ex. 2A at

Request for Relief,I I. Damages for compensation of harm suffered by a plaintiff

are actual damages. See Actual damages, Blacks ' la,w Dictionary (11th ed. 2019)

("An amount awarded to a complainant to compensate for a proven injury or loss;

damages that repay actual losses. -   Also termed compensatory damages; tangible

damages; real damages."). They are distinct from the award available to a plaintiff

under§ 2533(c) of the DTPA for "treble the amount of actual damages proved."

Actual damages are also distinct from attorney's fees, available under§ 2533(b) of

_the DTPA. Because MetTel seeks relief under the DTPA and did not plead that it

would forgo a recovery of treble damages or potential attorney fees, MetTel's

Complaint did not limit the amount in controversy to $75,000.

                                          B.

      The question remains whether the amount in controversy exceeds $75,000. I

consider first the evidentiary standard that governs that determination and then

apply that standard.

                                          1.

      The parties agree that "the party asserting federal jurisdiction in a removal


                                          8
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 10 of 19 PageID #: 1433




case bears the burden of showing, at all stages of the litigation, that the case is

properly before the federal court." Frederico v. Home Depot, 507 F.3d 188, 193

(3d Cir. 2007). D.I. 13 at 6; D.I. 33 at 20. The parties dispute, however, what that

burden is. MetTel argues that the burden is proof by a legal certainty. Granite

argues it is proof by a preponderance of the evidence.

      The Third Circuit recognized in Frederico that "the quantum of proof to be

used in ascertaining the requisite amount in removal cases sounding in diversity

has caused some disagreement among the district courts of this circuit." 507 F .3d

at 193. That disagreement traces its roots to perceived inconsistencies between

two Supreme Court cases: Red Cab, 303 U.S. 283, and McNutt v. General Motors

Acceptance Corp. ofIndiana, 298 U.S. 178 (1936). See Samuel-Bassett v. KIA

Motors Am., Inc., 357 F .3d 392, 397 (3d Cir. 2004) (noting that "courts have found

inconsistencies between Red Cab and McNutf'). In Red Cab, the Supreme Court

held that the test for determining whether a removed case sounding in diversity

should be remanded for failure to satisfy the amount-in-controversy requirement is

whether "from the face of the pleadings, it is apparent, to a legal certainty, that the

plaintiff cannot recover the amount claimed, or if, from the proofs, the court is

satisfied to a like certainty that the plaintiff never was entitled to recover that

amount." 303 U.S. at 289. In McNutt, the Court held that when removal

jurisdiction is challenged based on the amount-in-controversy, "the party alleging


                                            9
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 11 of 19 PageID #: 1434




jurisdiction [must] justify his allegations by a preponderance of the evidence."

McNutt, 298 U.S. at 189.

      Congress put to rest the quantum of proof question when it enacted 28

U.S.C. §1446(c)(2) as part of the Federal Courts Jurisdiction and Venue

Clarification Act of 2011. Section 1446(c)(2) provides in relevant part:

            [i]f removal of a civil action is sought on the basis of the
            jurisdiction conferred by section 1332(a), the sum
            demanded in good faith in the initial pleading shall be
            deemed to be the amount in controversy, except that-

                   (A) the notice of removal may assert the amount
                   in controversy if the initial pleading seeks-
                         (i)    nonmonetary relief; or
                         (ii) A money judgment, but the State
                                practice either does not permit
                                demand for a specific sum or permits
                                recovery of damages in excess of the
                                amount demanded;
                       and

                   (B) removal of the action is proper on the basis of
                   an amount in controversy asserted under
                   subparagraph (A) if the district court finds, by the
                   preponderance of the evidence, that the amount in
                   controversy exceeds the amount specified in
                   section 1332(a).

28 U.S.C. § 1446(c)(2). Thus, under§ 1446(c)(2), two evidentiary standards

govern the determination of the amount-in-controversy. If the complaint demands

relief solely in the form of a specific sum and the case was removed from a state

court that permits such a demand and does not allow for a recovery greater than the


                                         10
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 12 of 19 PageID #: 1435




sum demanded, then the demanded sum in the complaint constitutes the amount in

controversy unless the removing defendant shows the demand was made in bad

faith. To make that showing, the defendant must establish "to a legal certainty that

the claim is really for less than the jurisdictional amount." Horton, 367 U.S. at

353. See also Morgan, 471 F.3d at 474 ("Good faith in this context is entwined

with the "legal certainty" test, so that a defendant will be able to remove the case to

federal court by "show[ing] to a legal certainty that the amount in controversy

exceeds the statutory minimum[.]" (quoting Samuel-Bassett, 357 F.3d at 398)

(alterations in original)).

       But under§ 1446(c)(2)(B), if the complaint meets either of the two

conditions set forth in§ 1446(c)(2)(A)-that is, either (1) its seeks nonmonetary

relief or (2) it was filed in a state court that does not allow for a demand of a

specific sum or allows for a recovery in excess of a demanded sum-then a dispute

over the amount in controversy is resolved using a preponderance-of-the-evidence

standard. The Supreme Court confirmed in Dart that§ 1446(c)(2)(B) jettisoned

the "legal certainty" test for these circumstances. In the Court's words: §

1446(c)(2)(B) "clarifies the procedure in order when a defendant's assertion of the

amount in controversy is challenged. In such a case, both sides submit proof and

the court decides, by a preponderance of the evidence, whether the amount-in-

controversy requirement has been satisfied." 574 U.S. at 88. Thus, when either of


                                           11
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 13 of 19 PageID #: 1436




the two conditions identified in§ 1446(c)(2)(A) are present, "defendants do not

need to prove to a legal certainty that the amount in controversy requirement has

been met." Id. at 88-89. (citation and quotation marks omitted) (emphasis added). 3

      In this case, both conditions of§ 1446(c)(2)(A) are met. MetTel is seeking

nonmonetary relief and the practice of the Court of Chancery permits recovery of

damages in excess of the amount demanded in the Complaint. See Del. Ch. Ct. R.

54(c) ("[E]very final judgment shall grant the relief to which the party in whose

favor it is rendered is entitled, even if the party has not demanded such relief in the

party's pleadings."); see also Wright & Miller, 10 Federal Practice & Procedure. §

2664 (4th ed.) {"The courts may award damages in excess of those the claimant

asked for in the pleadings[.]") (discussing Fed. R. Civ. P. 54(c)). Accordingly, the

parties' dispute over the amount in controversy in this case must be decided using

the preponderance-of-the-evidence standard.

                                          2.

      MetTel seeks both monetary and nonmonetary relief. It seeks monetary



3
  MetTel cited six cases it says required application of the "legal certainty"
standard. D.I. 13 at 10-12 (citing Morgan, 471 F.3d at 474; Frederico, 507 F.3d at
96-197; Judon v. Travelers Prop. Cas. Co. ofAm., 773 F.3d 495, 504 n.8 (3d Cir.
2014); McNutt, 298 U.S. at 189); D.I. 44 at 1-4 (citing the same and In re
Corestates Tr. Fee Litig., 39 F.3d 61, 66 (3d Cir. 1994); Healthcare Servs. Grp.,
Inc. v. Fay, 597 F. App'x. 102, 103 (3d Cir. 2015)). Except for Healthcare
Services, all these cases were decided before Dart. Healthcare Services did not
involve removal to federal court and therefore is inapposite. 597 F. App 'x. at 103.

                                          12
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 14 of 19 PageID #: 1437




relief to compensate it for the loss of at least one contract and the harms to its

reputation and goodwill suffered to date. D.I. 3, Ex. 2A ,r,r 36, 37, 45. It seeks an

injunction to prevent continued harms to its reputation and goodwill and loss of

future business opportunities (i.e., contracts) with existing and new clients. D.I. 3,

Ex. 2A ,r,r 5, 32, 42. Where the plaintiff in a diversity action seeks injunctive

relief, "it is well established that the amount in controversy is measured by the

value of the object of the litigation." Hunt v. Wash. Apple Advert. Comm'n, 432

U.S. 333,347 (1977). In this case the object of the injunction sought by MetTel is

to prevent it from losing contracts and to preserve its reputation and goodwill. See

Ambassador E., Inc. v. Orsatti, Inc., 257 F.2d 79, 82 (3d Cir. 1958) (looking at

value of plaintiffs reputation and goodwill to ascertain amount in controversy

where injunction sought based on unfair competition). Thus, in determining the

amount in controversy here, I consider the Complaint's allegations and the parties'

competing evidence to assess the value of the contract and the reputational and

goodwill harms MetTel alleges it has lost to date, as well as the value of the

contracts MetTel alleges it will lose and the reputation and goodwill harms it

alleges it will suffer in the absence of the injunction it seeks.

      The evidentiary record consists of data from the website of the General

Services Administration (GSA) and an affidavit submitted by Granite. The GSA

data shows that the combined value of two contracts MetTel recently won exceeds


                                           13
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 15 of 19 PageID #: 1438




$380 million. D.I. 34 ,r 7. The affidavit establishes that MetTel "successfully

competes with Granite for long-term contracts worth hundreds ofthousands---or

millions---of dollars." D.I. 34 ,r 6; see also D.I. 34 ,r,r 7-22. The affiant avers

more particularly that between 2015 and 2019 three clients of Granite switched to

MetTel for time-division multiplexing (TOM) voice telephone lines. D.I. 34 ,r,r 12,

14, 18. Based on the usual price Granite charges customers for TOM lines, the

affiant estimates that MetTel gained a yearly revenue stream of more than $2

million from its contracts with these three clients. D.I. 34 ,r,r 9-19.

      MetTel does not challenge the accuracy of the GSA data or the averments in

the affidavit. The magnitude of the two contracts with GSA and the three contracts

with Granite's former clients and the unrebutted affidavit establish that it is more

likely than not that the value of the contract and the reputation and goodwill harms

MetTel claims to have lost to date exceeds $75,000. They also establish by a

preponderance of the evidence that the value of the reputation and goodwill

MetTel seeks to preserve by an injunction and the value of the contracts MetTel

risks losing absent an injunction well exceed $75,000.

      MetTel argues that the affidavit "is not competent evidence" and it criticizes

Granite's revenue estimates for MetTel's contracts for being "back-of-the

envelope." D.I. 44 at 6. But I am permitted to consider affidavits offered by the

defendant in support of removal. See Dart, 574 U.S. at 88 (noting that a court may


                                           14
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 16 of 19 PageID #: 1439




resolve a jurisdictional dispute on the offered proof); Metcalfe v. Renaissance

Marine, Inc., 556 F.3d 324,331 (3d Cir. 2009) (endorsing the use of affidavits to

resolve jurisdictional disputes). And the fact that Granite's estimates were derived

from simple, "back-of-the-envelope" calculations does not make them unreliable.

MetTel does not challenge the assumptions underlying the calculations, and those

assumptions make sense. It is reasonable to use the average value of a commercial

telecommunications contract, the value ofMetTel's GSA contracts, and the usual

price for TOM lines charged by Granite as appropriate measures by which to

estimate the value ofMetTel's contracts that have been lost or could be lost

without the injunction sought by MetTel. It is likewise reasonable to infer that a

company that has numerous contracts worth hundreds of thousands and millions of

dollars has a reputation and goodwill that collectively exceed $75,000 in value.

      MetTel insists that "[u]nless and until Granite presents proof that its

campaign extended beyond [the] three customers [referenced in the Complaint]

and continues, MetTel' s allegations of actual but limited monetary and reputational

harm-based on the facts currently known to it-stand unrefuted." D.I. 44 at 7.

But MetTel itself alleges that Granite's campaign extends beyond these three

existing customers. It specifically alleges that it lost a contract with "one or more

[potential] clients [that] were prepared to enter into a business relationship with




                                          15
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 17 of 19 PageID #: 1440




MetTel, but were persuaded not to do so by Granite's dissemination of false

information." D.I. 3, Ex. 2A ,r 45.

      Finally, MetTel faults Granite for "taking inconsistent positions on the

asserted value ofMetTel's claims." D.I. 44 at 8. MetTel notes in this regard that

Granite told the Court of Chancery before removal in a hearing on MetTel's

motion for a temporary restraining order that "[t]here isn't any allegation in the

complaint that MetTel has lost or will lose a single dollar as a result of anything

that Granite allegedly did." D.I. 44 at 9 (citation and quotation marks omitted).

But MetTel does not explain the legal ramifications that flow from Granite having

taken an inconsistent position before the Court of Chancery. It does not argue, for

example, that Granite is judicially estopped from now asserting that the amount in

controversy exceeds $75,000. Of course, one can envision a day in this case when

MetTel itself takes an inconsistent position and argues that its damages are much

greater than $75,000. So, MetTel's silence about the legal ramifications of

Granite's arguments before the Chancery Court is understandable. In any event, I

chalk up whatever inconsistencies there are in Granite's legal arguments before

this Court and the Court of Chancery to the "bizarre situation[]" created by placing

the burden on the defendant to prove that "the amount in controversy exceeds the

statutory minimum." Samuel-Bassett, 357 F.3d at 398 (3d Cir. 2004). To borrow

the words of the Court in Samuel-Bassett, "[i]t would not be a surprise that when


                                          16
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 18 of 19 PageID #: 1441




the time c[omes] for assessment of damages the parties w[ill] once again switch

their views by some 180 degrees." Id.

      In sum, the GSA data and unrebutted affidavit submitted by Granite

establish by a preponderance of the evidence that the value ofMetTel's requested

relief far exceeds $75,000. Accordingly, I will deny MetTel's request for a remand

of the action to the Court of Chancery.

                                          III.

      MetTel asks in the alternative for expedited jurisdictional discovery to

resolve any questions about the amount in controversy. D.I. 12 at 1; D.I. 13 at 14-

15. Further discovery, however, is not necessary. Granite's unrebutted evidentiary

submission established by a preponderance of the evidence that the amount in

controversy exceeds $75,000. MetTel ignored at its peril the procedure expressly

adopted by the Supreme Court in Dart to resolve disputes over the amount in

controversy in removal cases that present, as this case does, either of the two

conditions identified in § 1446(c )(2)(A). "In such a case, both sides submit proof

and the court decides, by a preponderance of the evidence, whether the amount-in-

controversy requirement has been satisfied." Dart, 574 U.S. at 88 (emphasis

added). MetTel has not demonstrated that it had good cause to forgo the

submission of competing evidence; nor has it demonstrated a likelihood that

expedited discovery would establish that the amount in controversy is no more


                                          17
Case 1:20-cv-00857-CFC Document 67 Filed 11/13/20 Page 19 of 19 PageID #: 1442




than $75,000. Accordingly, I will deny MetTel's request for expedited

jurisdictional discovery.

                                       IV.
      For the foregoing reasons, I will deny MetTel's motion to remand. The

Court will issue an order consistent with this Memorandum Opinion.




                                       18
